Case 21-03000-sgj Doc 37-1 Filed 01/22/21   Entered 01/22/21 18:47:30   Page 1 of 11




                         CLO EXHIBIT 2
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page2 1ofof1110




 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760
 HAYWARD PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110
 Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                    )
     In re:                                                         )   Chapter 11
                                                                    )
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054-sgj11
                                                                    )
                                      Debtor.                       )
                                                                    )



                         SECOND 2 NOTICE OF (I) EXECUTORY CONTRACTS
                         AND UNEXPIRED LEASES TO BE ASSUMED BY THE
              DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN, (II) CURE AMOUNTS,
               IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

        PLEASE TAKE NOTICE THAT on November 24, 2020, the United States Bankruptcy
 Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order [Docket No.
 1476] (the “Disclosure Statement Order”) that, among other things: (a) approved the Disclosure
 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
   This Second Notice identifies executory contracts and unexpired leases to be assumed in addition to any executory
 contracts and unexpired leases identified previously in Docket No. 1648.


 DOCS_SF:103751.2 36027/002                                1
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page3 2ofof1110




 Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
 (the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125(a) of
 the title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”); and (b) authorized the
 above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit acceptances of the Fifth
 Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the
 “Plan”). 3

         PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
 consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 26,
 2021 at 9:30 a.m. prevailing Central Time, before The Honorable Stacey G. C. Jernigan, in the
 United States Bankruptcy Court for the Northern District of Texas (Dallas Division), located at
 Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas, TX
 75242-1496. The deadline for filing objections to the Plan was January 5, 2021, at 5:00 p.m.,
 prevailing Central Time.

         PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
 Debtor’s records reflect that you are a party to a contract to be assumed by the Debtor pursuant to
 the Plan Supplement [Docket No. 1606] filed on December 18, 2020. Therefore, you are advised
 to review carefully the information contained in this notice and the related provisions of the Plan.

         PLEASE TAKE FURTHER NOTICE THAT the Debtor is proposing to assume your
 Executory Contract(s) and Unexpired Lease(s), listed in Schedule A attached hereto, to which you
 are a party. 4

         PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy Code
 requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly cure, any
 defaults under executory contracts and unexpired leases at the time of assumption. Accordingly,
 the Debtor has conducted a thorough review of its books and records and has determined the
 amounts required to cure defaults, if any, under the Executory Contract(s) and Unexpired Lease(s),
 which amounts are listed in the table on Schedule A attached hereto. Please note that if no amount
 is stated for a particular Executory Contract or Unexpired Lease, the Debtor believes that there is
 no cure amount outstanding for such contract or lease.

        PLEASE TAKE FURTHER NOTICE THAT, absent any pending dispute, the monetary
 amounts required to cure any existing defaults arising under the Executory Contract(s) and
 Unexpired Lease(s) identified on Schedule A attached hereto will be satisfied, pursuant to section
 365(b)(1) of the Bankruptcy Code, by the Debtor in Cash on the Effective Date or as soon as
 reasonably practicable thereafter. In the event of a dispute, however, payment of the cure amount
 would be made following the entry of a final order(s) resolving the dispute and approving the
 assumption. If an objection to the proposed assumption or related cure amount is sustained by the

 3
   Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
 4
   Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
 Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption that
 the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or Unexpired
 Lease is necessarily a binding and enforceable agreement. Further, the Debtor expressly reserves the right to remove
 any Executory Contract or Unexpired Lease from assumption by the Debtor and reject such Executory Contract or
 Unexpired Lease pursuant to the terms of the Plan.



 DOCS_SF:103751.2 36027/002                                2
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page4 3ofof1110




 Court, however, the Debtor may elect to reject such Executory Contract or Unexpired Lease in
 lieu of assuming it.

         PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
 assumption of an Executory Contract or Unexpired Lease is January 20, 2021, at 5:00 p.m.,
 prevailing Central Time. Any objection to the assumption of your Executory Contract or
 Unexpired Lease must: (a) be in writing; (b) comply with the Federal Rules of Bankruptcy
 Procedure and the Bankruptcy Local Rules for the Northern District of Texas; (c) state, with
 particularity, the name and address of the objecting party, the basis and nature of any objection the
 assumption of the Executory Contract or Unexpired Lease, and, if practicable, a proposed
 modification such proposed assumption that would resolve such objection; (d) be served on
 counsel for the Debtor set forth in the signatory block below; and (e) be filed with the Court on or
 before January 20, 2021 at 5:00 p.m. prevailing Central Time.

        PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
 with the assumption of the Executory Contract(s) and Unexpired Lease(s) proposed in connection
 with the Plan that remain unresolved as of the Confirmation Hearing will be heard at the first
 omnibus hearing following the Confirmation Hearing (or such other date as fixed by the Court).

  PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
  EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
  TIMELY TO EITHER THE PROPOSED ASSUMPTION OF SUCH CONTRACT OR
  LEASE OR THE CURE AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO
  SUCH ASSUMPTION AND CURE AMOUNT.

      PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
 EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
 OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
 ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
 INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
 CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER BANKRUPTCY-
 RELATED DEFAULTS, ARISING UNDER ANY ASSUMED EXECUTORY CONTRACT
 OR UNEXPIRED LEASE AT ANY TIME BEFORE THE DATE THE DEBTOR OR
 REORGANIZED DEBTOR ASSUMES SUCH EXECUTORY CONTRACT OR
 UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH RESPECT TO AN
 EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS BEEN ASSUMED
 SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT FURTHER
 NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY COURT.

          PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
 documents, you may: (a) access the Debtor’s restructuring website at http://www.kccllc.net/hcmlp;
 (b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300,
 El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or international: (310) 751-1829 and
 request to speak with a member of the Solicitation Group; or (d) email HighlandInfo@kccllc.com
 and reference “Highland” in the subject line. You may also obtain copies of any pleadings filed
 in this case for a fee via PACER at: pacer.uscourts.gov.


 DOCS_SF:103751.2 36027/002                       3
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page5 4ofof1110




         Alternatively, you can obtain a copy of these documents by contacting counsel for the
 Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
 (212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
 Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to receive
 copies of these documents by (i) e-mail transmission (in which case, please include your e-mail
 address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in paper copies
 delivered by return mail.

  THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
  IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
  PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
  OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION AGENT.


  Dated: January 11, 2021                      PACHULSKI STANG ZIEHL & JONES LLP
                                               Jeffrey N. Pomerantz (CA Bar No.143717)
                                               Ira D. Kharasch (CA Bar No. 109084)
                                               Gregory V. Demo (NY Bar No. 5371992)
                                               10100 Santa Monica Boulevard, 13th Floor
                                               Los Angeles, CA 90067
                                               Telephone: (310) 277-6910
                                               Facsimile: (310) 201-0760
                                               Email:      jpomerantz@pszjlaw.com
                                                           ikharasch@pszjlaw.com
                                                           gdemo@pszjlaw.com
                                               -and-

                                               HAYWARD PLLC

                                               /s/ Zachery Z. Annable
                                               Melissa S. Hayward
                                               Texas Bar No. 24044908
                                               MHayward@HaywardFirm.com
                                               Zachery Z. Annable
                                               Texas Bar No. 24053075
                                               ZAnnable@HaywardFirm.com
                                               10501 N. Central Expy, Ste. 106
                                               Dallas, Texas 75231
                                               Tel: (972) 755-7100
                                               Fax: (972) 755-7110
                                               Counsel for the Debtor and Debtor-in-Possession




 DOCS_SF:103751.2 36027/002                    4
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page6 5ofof1110



                                             Schedule A

                      Schedule of Assumed Contracts and Leases and Proposed Cure




 DOCS_SF:103751.2 36027/002
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page7 6ofof1110




                                                                   Description of Assumed
     Debtor                         Counterparty                                                      Cure
                                                                    Contracts or Leases
Highland Capital         American Banknote Corporation
Management, L.P.                                                   Stockholders’ Agreement            0.00
                            Attn: Patrick J. Gentile
Highland Capital                 Carey Holdings, Inc.            Stockholders’ Agreement and
Management, L.P.                                                                                      0.00
                                 Attn: General Counsel                Amendment No. 1
Highland Capital          Cornerstone Healthcare Group
Management, L.P.                  Holding, Inc.                  Stockholders’ Agreement and
                                                                                                      0.00
                                                                         Amendment
                              Attn: Michael Brohm
Highland Capital
                              Highland CLO Funding, Ltd.     Members’ Agreement and Amendment         0.00
Management, L.P.
Highland Capital         Progenics Pharmaceuticals, Inc.      Stock Purchase and Sale Agreement
Management, L.P.                                                                                      0.00
                                   Attn: CEO                           and Amendment
Highland Capital                  JHT Holdings, Inc.             Stockholders’ Agreement and
Management, L.P.                                                                                      0.00
                                Attn: Christopher Reehl                 Amendments
Highland Capital                                                Amended and Restated Limited
                      Highland Dynamic Income Fund GP,
Management, L.P.                                              Partnership Agreement of Highland       0.00
                                    LLC
                                                                 Dynamic Income Fund, L.P.
Highland Capital        Highland Multi-Strategy Fund GP,
Management, L.P.                      L.P.                    Highland Multi-Strategy Fund, L.P.
                                                                                                      0.00
                                                               Limited Partnership Agreement
                                 James Dondero
Highland Capital               ENA Capital, LLC               Operating Agreement of HE Capital,
Management, L.P.         Ellman Management Group, Inc.                        LLC
                                                                                                      0.00
                           Attn: Steve Ellman and Bob                  First Amendment
                                    Kauffman                          Second Amendment
Highland Capital                                             Limited Liability Company Agreement
                         Highland Multi-Strategy Master
Management, L.P.                                              of Highland Multi-Strategy Onshore      0.00
                                  Fund, L.P.
                                                                   Master SubFund II, LLC
Highland Capital                                             Limited Liability Company Agreement
                         Highland Multi-Strategy Master
Management, L.P.                                              of Highland Multi-Strategy Onshore      0.00
                                  Fund, L.P.
                                                                     Master SubFund, LLC
Highland Capital                                             Limited Liability Company Agreement
Management, L.P.       Highland Capital Management, L.P.      of Highland Receivables Finance 1,      0.00
                                                                              LLC
Highland Capital                                             Agreement of Limited Partnership of
                              Highland Restoration Capital
Management, L.P.                                             Highland Restoration Capital Partners,   0.00
                                   Partners GP, LLC
                                                                    L.P. and Amendments
Highland Capital        Highland Select Equity Fund GP,      Agreement of Limited Partnership of
                                                                                                      0.00
Management, L.P.                     LLC                     Highland Select Equity Fund GP, L.P.
Highland Capital                                             Agreement of Limited Partnership of
                          Penant Management GP, LLC                                                   0.00
Management, L.P.                                                  Penant Management LP


 DOCS_DE:232461.3 36027/002
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page8 7ofof1110




                                                                   Description of Assumed
     Debtor                        Counterparty                                                        Cure
                                                                    Contracts or Leases
Highland Capital       Petrocap Incentive Partners III GP,
Management, L.P.                      LLC
                       Petrocap Incentive Holdings III, LP    Agreement of Limited Partnership of
                                                                                                       0.00
                                                               Petrocap Incentive Partners III, LP
                                Attn: Lee Britain


Highland Capital          Petrocap Partners II GP, LLC       Amended and Restated Agreement of
Management, L.P.        Petrocap Incentive Partners II, LP     Limited Partnership of Petrocap         0.00
                                                                       Partners II, LP

Highland Capital                                              Agreement of Limited Partnership of
                       Highland Credit Opportunities CDO
Management, L.P.                                              Highland Credit Opportunities CDO        0.00
                                   GP, LLC
                                                                           GP, L.P.
Highland Capital                                             Fourth Amended and Restated Limited
                       Highland Multi Strategy Credit Fund
Management, L.P.                                              Partnership Agreement of Highland        0.00
                                   GP, L.P.
                                                               Multi Strategy Credit Fund, L.P.
Highland Capital
                                   DUO Security                      2 factor authentication           0.00
Management, L.P.
Highland Capital
                                     GoDaddy                         Domain Registrations              0.00
Management, L.P.
Highland Capital
                          Highland Loan Fund, Ltd. et al      Investment Management Agreement          0.00
Management, L.P.
Highland Capital
                                    Mxtoolbox                       E Mailflow Monitoring              0.00
Management, L.P.
Highland Capital                                              Cloud single sign on for HR related
                                     Onelogin                                                          0.00
Management, L.P.                                                       employee login
Highland Capital         Pam Capital Funding LP/Ranger
                                                              Collateral Management Agreement          0.00
Management, L.P.                 Asset Mgt LP
Highland Capital        Pamco Cayman Ltd./Ranger Asset
                                                              Collateral Management Agreement          0.00
Management, L.P.                  Mgt LP
Highland Capital                                                Amendment No. 1 to Servicing
                              Red River CLO Ltd. et al                                                 0.00
Management, L.P.                                                       Agreement
Highland Capital                                                Interim Collateral Management
                                Rockwall CDO Ltd.                                                      0.00
Management, L.P.                                                         Agreement
Highland Capital                                                Amendment No. 1 to Servicing
                                Rockwall CDO Ltd.                                                      0.00
Management, L.P.                                                       Agreement
Highland Capital                                             4th Amended & Restated Agreement of
                                Strand Advisors Inc.                                                   0.00
Management, L.P.                                                  Ltd Partnership of HCMLP
Highland Capital           Highland Park CDO I, Ltd.
Management, L.P.          The Bank of New York Trust          Collateral Administration Agreement    0.00
                         Company, National Association


 DOCS_DE:232461.3 36027/002                              7
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page9 8ofof1110




                                                                    Description of Assumed
     Debtor                        Counterparty                                                        Cure
                                                                     Contracts or Leases
Highland Capital                                                 Representations and Warranties
                              Highland Park CDO I, Ltd.                                              0.00
Management, L.P.                                                          Agreement
Highland Capital      Aberdeen Loan Funding, Ltd. and         Collateral Administration Agreement    0.00
Management, L.P.      State Street Bank and Trust
                      Company
Highland Capital      Greenbriar CLO, Ltd. and State          Collateral Administration Agreement    0.00
Management, L.P.      Street Bank and Trust Company
Highland Capital      Eastland CLO, Ltd.                      Collateral Acquisition Agreement       0.00
Management, L.P.
Highland Capital      Eastland CLO, Ltd. and Investors        Collateral Administration Agreement    0.00
Management, L.P.      Bank and Trust Company
Highland Capital      Gleneagles CLO, Ltd.; JPMorgan          Collateral Administration Agreement    0.00
Management, L.P.      Chase Bank, National Association
Highland Capital      Grayson CLO, Ltd.                       Collateral Acquisition Agreement       0.00
Management, L.P.
Highland Capital      Grayson CLO, Ltd.; Investors Bank       Collateral Administration Agreement    0.00
Management, L.P.      & Trust Company
Highland Capital      Red River CLO, Ltd.                     Collateral Acquisition Agreement       0.00
Management, L.P.
Highland Capital      Red River CLO, Ltd.; U.S. Bank          Collateral Administration Agreement    0.00
Management, L.P.      National Association
Highland Capital      Red River CLO Ltd.; Highland            Master Warehousing and Participation   0.00
Management, L.P.      Special Opportunities Holding           Agreement
                      Company
Highland Capital      Red River CLO Ltd.; MMP-5               Master Warehousing and Participation   0.00
Management, L.P.      Funding, LLC; IXIS Financial            Agreement
                      Products Inc.
Highland Capital      Red River CLO Ltd.; MMP-5               Master Warehousing and Participation   0.00
Management, L.P.      Funding, LLC; IXIS Financial            Agreement (Amendment No. 2)
                      Products Inc.
Highland Capital      Red River CLO Ltd.; MMP-5               Master Warehousing and Participation   0.00
Management, L.P.      Funding, LLC; IXIS Financial            Agreement (Amendment No. 1)
                      Products Inc.
Highland Capital      Red River CLO Ltd.; MMP-5               Master Warehousing and Participation   0.00
Management, L.P.      Funding, LLC; IXIS Financial            Agreement (Amendment No. 3)
                      Products Inc.
Highland Capital      Red River CLO Ltd.; MMP-5               Master Warehousing and Participation   0.00
Management, L.P.      Funding, LLC; IXIS Financial            Agreement (Amendment No. 4)
                      Products Inc.




 DOCS_DE:232461.3 36027/002                               8
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                               Filed
                                   01/22/21
                                     01/11/21 Entered
                                                Entered
                                                      01/22/21
                                                        01/11/21
                                                               18:47:30
                                                                 19:06:18 Page
                                                                            Page
                                                                               109ofof11
                                                                                       10




                                                                   Description of Assumed
     Debtor                      Counterparty                                                         Cure
                                                                    Contracts or Leases
Highland Capital      Red River CLO Ltd.; U.S. Bank          Collateral Administration Agreement    0.00
Management, L.P.      National Association; IXIS Financial
                      Products Inc.
Highland Capital      Red River CLO Ltd.; Highland           Collateral Administration Agreement    0.00
Management, L.P.      Special Opportunities Holding
                      Company; U.S. Bank National
                      Association
Highland Capital      Red River CLO Ltd.; Grand Central      Master Participation Agreement         0.00
Management, L.P.      Asset Trust
Highland Capital      Salomon Smith Barney Inc.;             A&R Asset Acquisition Agreement        0.00
Management, L.P.      Highland Loan Funding V Ltd.
Highland Capital      Salomon Brothers Holding         A&R Master Participation Agreement           0.00
Management, L.P.      Company, Highland Loan Funding V
                      Ltd.
Highland Capital      Jasper CLO Ltd.                        Collateral Acquisition Agreement       0.00
Management, L.P.
Highland Capital      Jasper CLO Ltd.; JPMorgan Chase        Collateral Administration Agreement    0.00
Management, L.P.      Bank, National Association
Highland Capital      Jasper CLO Ltd; MMP-5 Funding,         Master Warehousing and Participation   0.00
Management, L.P.      LLC; and IXIS Financial Products       Agreement
                      Inc.
Highland Capital      Jasper CLO Ltd; MMP-5 Funding,         Master Warehousing and Participation   0.00
Management, L.P.      LLC; and IXIS Financial Products       Agreement (Amendment No. 1)
                      Inc.
Highland Capital      Highland CDO Opportunity Fund,         Loan and Security Agreement            0.00
Management, L.P.      Ltd.; IXIS Financial Products Inc.;
                      JPMorgan Chase Bank, National
                      Association
Highland Capital      Highland CDO Opportunity Fund,         Securities Account Control Agreement   0.00
Management, L.P.      Ltd.; JPMorgan Chase Bank,
                      National Association
Highland Capital      Liberty CLO Ltd.                       Collateral Administration Agreement    0.00
Management, L.P.
Highland Capital      Rockwall CDO Ltd; JPMorgan             Collateral Administration Agreement    0.00
Management, L.P.      Chase Bank, National Association
Highland Capital      Rockwall CDO II, Ltd.; Investors       Collateral Administration Agreement    0.00
Management, L.P.      Bank & Trust Company
Highland Capital      Southfork CLO Ltd.; JPMorgan           Collateral Administration Agreement    0.00
Management, L.P.      Chase Bank, National Association
Highland Capital      Stratford CLO Ltd.; State Street       Collateral Administration Agreement    0.00



 DOCS_DE:232461.3 36027/002                              9
Case
 Case19-34054-sgj11
      21-03000-sgj Doc
                    Doc37-1
                        1719Filed
                             Filed01/22/21
                                   01/11/21 Entered
                                             Entered01/22/21
                                                     01/11/2118:47:30
                                                              19:06:18 Page
                                                                        Page1110ofof1110




                                                                  Description of Assumed
      Debtor                      Counterparty                                                      Cure
                                                                   Contracts or Leases
Management, L.P.       Bank and Trust Company
Highland Capital       Valhalla CLO, Ltd.; JPMorgan         Collateral Administration Agreement   0.00
Management, L.P.       Chase Bank
Highland Capital       Citigroup Financial Products Inc.;   Extension/Buy-Out Agreement           0.00
Management, L.P.       Citigroup Global Markets Inc.
Highland Capital       Highland CDO and Structured          Loan and Security Agreement           0.00
Management, L.P.       Products Fund, Ltd.; Citigroup
                       Financial Products Inc.; JPMorgan
                       Chase Bank
Highland Capital       Westchester CLO, Ltd.                Collateral Acquisition Agreement      0.00
Management, L.P.
Highland Capital       Westchester CLO, Ltd.; Investors     Collateral Administration Agreement   0.00
Management, L.P.       Bank & Trust Company
Highland Capital       Brentwood CLO, Ltd.; Investors       Collateral Administration Agreement   0.00
Management, L.P.       Bank & Trust Company
Highland Capital       CenturyLink Communications, LLC      Order Addenda                         0.00
Management, L.P.
Highland Capital       Intex Solutions, Inc.                Service Agreement (as amended)        0.00
Management, L.P.




  DOCS_DE:232461.3 36027/002                          10
